DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 20-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 20, the prior art of record  fails to suggest or disclose a voltage changing unit configured to spontaneously change an output voltage of the power supply, wherein the inverter is configured to control the drive frequency in response to a change in the output voltage, the voltage changing unit is configured to change the output voltage continuously in combination with the inverter is configured to control the drive frequency through feedback control that is to control a predetermined value in the power receiving device such that the predetermined value becomes the target value, the predetermined value changes in response to a change in the output voltage, and a period corresponding to a reciprocal of a frequency of a control loop of changing the output voltage is longer than a period with which a loop gain of feedback control is 0dB. 
 	With respect to claim 27, the prior art of record fails to suggest or disclose a voltage changing unit configured to spontaneously change an output voltage of the power supply, wherein the inverter is configured to control the drive frequency in response to a change in the output voltage, the voltage changing unit is configured to change the output voltage discretely in combination with the inverter is configured to control the drive frequency through feedback control that is to control a predetermined value in the power receiving device such that the predetermined value becomes the target value, the predetermined value changes in response to a change in the output voltage, and a period of a control 
 	With respect to claim 34, the prior art of record fails to suggest or disclose a voltage changing unit configured to spontaneously change an output voltage of the power supply, wherein the inverter is configured to control the drive frequency in response to a change in the output voltage, the conversion unit is configured to operate such that a predetermined change target value, which affects a control signal generated based on the control target value and a reference value is spontaneously changed in  combination the inverter is configured to control the drive frequency through feedback control that is to control the control target value in the power receiving device such that the control target value becomes a target value, the control target value changes in response to a change in the change target
value, and a period corresponding to a reciprocal of a frequency of a control loop of changing the change target value is longer than a period with which a loop gain of feedback control is 0 dB.
 	With respect to claim 39, the prior art of record fails to suggest or disclose a voltage changing unit configured to spontaneously change an output voltage of the power supply, wherein the inverter is configured to control the drive frequency in response to a change in the output voltage, the power receiving device includes a power receiving coil, a conversion unit configured to convert alternating current power that the power receiving coil has received from the power transmission coil into direct current, and a detection unit configured to detect a control target value, the conversion unit is configured to operate such that a predetermined change target value, which affects a control signal generated based on the control target value and a reference value, is spontaneously changed, the inverter is configured to control the drive frequency in response to a change in the change target value, the change target value is changed discretely, the inverter is configured to control the drive frequency through feedback control that is to control the control target value in the power receiving device such that the control target value becomes a target value, the control target value changes in response to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849                           
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842